Clinton App. No. CA2016-06-017, 2016-Ohio-7912. Upon review of the appeal, it appears that the case involves termination of parental rights/adoption of a minor child. Accordingly, it is ordered by the court, sua sponte, that this ease shall proceed according to the Rules of Practice of the Supreme Court of Ohio that pertain to cases involving termination of parental rights/adoption of a minor child.
It is further ordered that appellee’s motion to expedite decision and briefing schedule is denied as moot.